Citation Nr: 0724727	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hip disorder.

2.  Entitlement to service connection for neck injury 
residuals.

3.  Entitlement to service connection for broken nose 
residuals.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1997 to June 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.  In April 2003, the veteran's claims file was 
transferred to the VARO in Waco, Texas, from which her case 
now originates.

As originally developed for appeal, the veteran's claim 
included the additional issues of entitlement to service 
connection for right ankle and lumbar spine disorders.  These 
issues were considered in the rating action on appeal.  They 
were the subject of a notice of disagreement (NOD) and were 
included in the statement of the case (SOC).  A substantive 
appeal as to these issues is also on file.  In a rating 
decision in July 2006, the RO granted service connection for 
mild facet arthropathy of the lumbar spine with lumbarization 
of S1 and chronic lumbar strain, and right ankle sprain 
residuals, assigning 20 percent and 10 percent ratings, 
respectively.  Thus, those service connection issues have 
been resolved, and no NOD has been filed as to the ratings 
assigned.  Therefore, consideration herein is limited to the 
issues listed on the first page of the present decision.


FINDING OF FACT

The veteran's in-service motor vehicle injuries were acute 
and transitory, and continuing disabilities involving the 
hips, head, nose and neck were not then present.  She has not 
presented competent medical evidence of a current hip 
disorder, neck injury residuals, broken nose residuals, or 
headaches.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a hip disorder, which 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The veteran is not shown to have neck injury residuals, 
which were incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  The veteran is not shown to have residuals of a broken 
nose, which were incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The veteran is not shown to have headaches, which were 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In this case the veteran maintains that a hip disorder, neck 
injury residuals, broken nose residuals, and headaches had 
their onset during military service as a result of a motor 
vehicle accident.  Because these claims involve similar 
issues and evidence, and as similar legal principles apply, 
the Board will address them in a common discussion.  The 
Board finds however that the primary impediment to a grant of 
service connection for any of the veteran's claimed 
disabilities is the absence of medical evidence of current 
diagnoses.  


Factual Background and Analysis

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the Court of Appeals for Veterans 
Claims (Court) has noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  A 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  

Service medical records (SMRs) show that in March 1998, the 
veteran was treated for complaints of left hamstring pain 
diagnosed as tendonitis and right inguinal strain.  The 
remaining records refer primarily to left knee and right 
ankle injuries and treatment for back pain.  In December 
1999, the veteran was referred for a Medical Evaluation Board 
(MEB).  At that time right ankle and left knee injuries were 
reported and are the only abnormalities highlighted.  Service 
connection was subsequently established for left knee, right 
ankle and lumbar spine disorders by rating decisions in 
January 2002 and July 2006.  

SMRs also show that in May 2000, just one month prior to 
discharge, the veteran was involved in a motor vehicle 
accident.  She was not hospitalized, but did undergo physical 
therapy for aches and pains involving the head, nose, neck, 
and right hip.  There were no significant findings reported 
and no evidence of additional follow-up evaluation at 
discharge which would provide a basis for current diagnoses 
of any chronic disorders.  

In addition, there have been no objective post-service 
clinical findings or competent medical opinion to indicate 
that the veteran has had continuing disabling symptomatology 
as a result of the motor vehicle injuries.  VA and private 
examination reports dated between 2001 and 2006 primarily 
show evaluation and treatment of the veteran's service 
connected left knee, right ankle and lumbar spine disorders.  

On VA examination in November 2001, the veteran gave a 
history of a broken nose, which she sustained in a car 
accident in May 2000.  Her current complaints were of 
occasional pain, not precipitated by anything in particular 
and which extended into the head.  She denied problems 
breathing through her nose, purulent discharge, or dyspnea.  
She also denied speech impairment, sinusitis or allergic 
attacks.  Physical examination revealed the nostril airways 
were patent bilaterally without evidence of inflammation, 
drainage or tenderness.  The examiner found no objective 
clinical evidence of a broken nose.  The remainder of the 
examination was essentially normal with no complaints, 
findings or diagnoses regarding the hips, neck, or headaches.  

During VA joint examination in July 2003, the veteran 
reported a history of right hip stiffness, which she conceded 
did not bother her much now that she was inactive.  She 
denied hip injury or pain.  There was no evidence of 
limitation of motion, functional impairment, or inflammatory 
arthritis.  The veteran's hip condition did not affect her 
usual occupation or daily activities.  Range of motion was 
normal and there was no limitation of joint function due to 
pain, fatigue, weakness or lack of endurance.  There was no 
evidence of edema, effusion, instability or weakness.  The 
veteran was able to walk on her tiptoes and heels and squat 
without difficulty.  There was no redness, heat, abnormal 
movement, or guarding of movement.  X-ray studies of both 
hips were normal.  The examiner noted that the veteran had 
been sedentary since leaving the military and had gained a 
considerable amount of weight, which may account for the 
stress placed on the weight-bearing joints.  He concluded 
that examination of the both hips was completely 
unremarkable.  

On VA spine examination in July 2006 the spine was 
symmetrical with no abnormal curvatures, tenderness or spaces 
in the upper lumbar regions.  Range of motion of the cervical 
spine showed forward flexion to 45 degrees, extension to 45 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 80 degrees bilaterally.  There was no objective 
evidence of painful motion, fatigue, and weakness, lack of 
endurance, spasms, or tenderness.  There was no postural 
abnormality, fixed deformity or abnormality of the 
musculature of the cervical spine.  The examiner found no 
objective clinical evidence of significant musculoskeletal 
findings to account for the veteran's complaints.  An 
examination of the veteran's joints focused only on the right 
ankle with no findings or diagnoses provided regarding joint 
pain in either hip.  

The remaining evidence consists of VA outpatient treatment 
records dated from 2004 to 2006 and show continued treatment 
for the veteran's service-connected disorders, which are not 
at issue.  These entries also show treatment of the veteran 
for headaches associated with sinusitis.  The examining 
physician did not relate the headaches or sinusitis to 
military service or any incident therein.  

While the Board does not dispute that the veteran may 
experience various symptomatology, there is no objective 
clinical confirmation that she suffers from actual 
disabilities.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  Her current 
complaints made during VA examinations were not substantiated 
by the objective findings reported, which essentially showed 
no current evidence of the claimed disabilities.  The veteran 
has not brought forth any medical evidence that would either 
refute the evidence of record and a layman such as the 
veteran is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
overwhelming medical evidence is negative for objective 
clinical findings indicating that the veteran has had 
continuing disabling symptomatology as a result of the motor 
vehicle accident during service.  Accordingly, her opinion 
and theories about her disorders do not constitute competent 
medical evidence in support of her claims, and thus carry no 
probative weight.

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in July 2001, October 2002, and March 2006, 
the RO informed the veteran of its duty to assist her in 
substantiating her claims under the VCAA, and the effect of 
this duty upon her claims.  The letter informed her that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  She was advised that it was her 
responsibility to send any other medical records supporting 
her claims, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.  The veteran has had ample opportunities 
to meaningfully participate in the adjudicative claims 
process.  Any error or deficiency in this regard is harmless, 
and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for a hip disorder is denied.

Service connection for neck injury residuals is denied.

Service connection for broken nose residuals is denied.

Service connection for headaches is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


